PER CURIAM.
Because petitioner has not demonstrated that the circuit court failed to afford him due process of law or departed from the essential requirements of law, we deny the petition. See Sheley v. State, 703 So.2d 1202 (Fla. 1st DCA 1997), approved, 720 So.2d 216 (Fla.1998).
The proper remedy to correct a sentencing error is with the sentencing court, not a petition for writ of mandamus against the Florida Parole Commission and Department of Corrections. See Boyd v. State, 538 So.2d 517 (Fla. 1st DCA 1989).
KAHN, BENTON, and VAN NORTWICK, JJ., CONCUR.